1

2

3

4

5

6                      UNITED STATES DISTRICT COURT

7                     EASTERN DISTRICT OF CALIFORNIA

8

9    MANISHA PALLA,                  No.   2:16-cv-02865-JAM-EFB
10               Plaintiff,
11       v.                          ORDER DENYING SEAN O’DEA AND
                                     EVAN BOTWIN’S JOINT MOTION FOR
12   L M SPORTS, INC., dba           RECONSIDERATION
     LAKESIDE MARINA and dba
13   ACTION WATERSPORTS OF TAHOE;
     LT LEASING, INC.; PAUL
14   GARCIA; and DOES 1 through
     50, inclusive,
15
                 Defendants.
16

17   IN THE MATTER OF THE
     COMPLAINT OF LT LEASING,
18   INC.; L M SPORTS, INC. dba
     LAKESIDE MARINA and dba
19   ACTION WATERSPORTS OF LAKE
     TAHOE and dba ACTION
20   WATERSPORTS AT LAKE TAHOE and
     dba ACTION WATERSPORTS;
21   TAMARA HASSETT, individually;
     and ROBERT HASSETT,
22   individually,
23      Plaintiffs-in-Limitation,
24   LT LEASING, INC.; L M SPORTS,
     INC. dba LAKESIDE MARINA and
25   dba ACTION WATERSPORTS and
     dba ACTION WATERSPORTS AT
26   LAKE TAHOE; TAMARA HASSETT,
     individually, and ROBERT
27   HASSETT, individually,
28
                                     1
1           Third-Party Plaintiffs,

2         v.

3        EVAN BOTWIN, REGAN ROBERTS,
         SEAN O’DEA, EFE ӦZYURT, and
4        NICHOLAS CARSCADDEN,

5           Cross-Defendants.

6
         AND RELATED THIRD-PARTY
7        ACTION.
8

9              On June 18, 2019, Sean O’Dea filed a motion for

10   reconsideration.       Mot. for Reconsideration (“Mot.”), ECF No. 292.

11   O’Dea requests, for the second time, that the Court reconsider

12   its ruling on his and L M Sports, et al.’s cross-motions for

13   summary judgment.       Id.     See also Minutes for 9/19/2018 Motion

14   Hearing, ECF No. 133; Order Granting L M Sports’s Mot. for Summ.

15   J., ECF No. 142; O’Dea’s Motion for Reconsideration, ECF No. 153.

16   Botwin joins in O’Dea’s motion.          Joinder by Evan Botwin, ECF No.

17   295.       L M Sports, et al. oppose the motion.     Opp’n, ECF No. 298.1

18             For the reasons discussed below, the Court denies O’Dea and

19   Botwin’s joint motion for reconsideration.

20
21                              I.   FACTUAL BACKGROUND

22             In July 2016, Manisha Palla went to Lake Tahoe with O’Dea,

23   Botwin, and ten other co-workers (collectively, “the Palla

24   group”).      Mot. at 2.    The group rented a boat from L M Sports

25   (d.b.a “Lakeside Marina”).         Id.   The marina required renters to

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for July 16, 2019.
                                      2
1    sign a rental agreement before taking any equipment out on the

2    lake.   Id. at 3-5.   The agreement included an indemnity clause

3    and an exculpatory clause.     Id. at 3.   Only five members of the

4    Palla group signed this agreement: O’Dea, Botwin, Nicholas

5    Carscadden, Regan Roberts, and Efe Ӧzyurt.     Id. at 2.

6         While out on the lake, Palla suffered severe injuries

7    following a propeller-strike accident.     Palla sued L M Sports,

8    L T Leasing, and the boat’s driver, Paul Garcia.      Compl., ECF No.

9    1.   In turn, L M Sports and L T Leasing (“L M Sports, et al.”)

10   sued the five signatories of the rental agreement for

11   indemnification.    Third Party Compl., ECF No. 17.      Özyurt

12   defaulted and Roberts entered a settlement agreement.       Clerk’s

13   Entry of Default, ECF No. 51; Stipulation and Order Dismissing

14   Regan Roberts, ECF No. 86. O’Dea and Botwin filed cross-motions

15   for summary judgment.    Mot. for Summ. J., ECF No. 52; Cross-Mots.

16   for Summ. J., ECF Nos. 68, 100.     The Court granted L M Sports et

17   al.’s motion for summary judgment; it denied Botwin’s and O’Dea’s

18   cross-motions.     Minutes for 9/19/2018 Motion Hearing; Order

19   Granting L M Sports’s Mot. for Summ. J.

20
21                              II.   OPINION

22        A.   Legal Standard

23        Under Rule 54(b) of the Federal Rules of Civil Procedure, a

24   court may revise a prior order “at any time before the entry of

25   a judgment adjudicating all the claims and all the parties’

26   rights and liabilities.”     Fed. R. Civ. Proc. 54(b).     But “absent
27   highly unusual circumstances,” a court should only reconsider a

28   prior decision when: (1) a party presents the court with newly-
                                        3
1    discovered evidence; (2) the court committed clear error or the

2    initial decision was manifestly unjust; or (3) there is an

3    intervening change in controlling law.     Hansen v. Schubert, 459

4    F. Supp. 2d 973, 998 (E.D. Cal. 2006) (citing Sch. Dist. No. 1J,

5    Multnomah County, Oregon v. ACAndS, Inc., 5 F.3d 1255, 1263 (9th

6    Cir. 1993)).    Parties “may not use [] motion[s] for

7    reconsideration to relitigate old matters or raise arguments

8    [they] could have asserted earlier in the litigation.”        McMahon

9    v. JPMorgan Chase Bank, NA, No. 2:16-cv-1459-JAM-KJN, 2017 WL

10   3641780 at *1 (E.D. Cal. 2017).

11         B.    Analysis

12         In February 2019, the Court held a bench trial on the

13   limitation-of-liability action between Palla and L M Sports, et

14   al.   See ECF No. 233.    O’Dea and Botwin contend evidence

15   uncovered during the trial warrants reconsideration of the

16   Court’s previous ruling on the cross-motions for summary

17   judgment.    Mot. at 6.   Specifically, they point to Bob Hasset’s

18   testimony that (1) L M Sports required all participants to sign a

19   rental agreement before boating; and (2) Julia Hontos, a marina

20   employee, erred in failing to obtain each participant’s
21   signature.   Mot. at 5-6.   O’Dea and Botwin argue, “prior to

22   trial, there was no evidence that the Marina viewed it as their

23   duty to obtain all thirteen signatures to finalize the Contract.”

24   Mot. at 7.   Indeed, they maintain that they could not have

25   obtained this information at the summary judgment stage because,

26   “through the time of the January 4, 2019 Joint Pre-Trial
27   Statement, the factual issue of whether ‘[i]t was the Marina

28   Defendants’ policy to have all customers [] read and sign the
                                        4
1    rental agreement’ was disputed among the parties.”     Mot. at 6.

2          L M Sports, et al. opposes O’Dea and Botwin’s motion,

3    arguing that the summary judgment briefs and accompanying

4    exhibits referenced the marina’s rental-agreement policy multiple

5    times.   Opp’n at 3-4.   The Court agrees.   In support of its

6    statement of undisputed facts, L M Sports, et al. included a

7    transcript of Hasset’s deposition by O’Dea’s counsel.      See Exh. 4

8    at 188:13-25, ECF No. 60-4.   In relevant part, it reads:

9          Q: Did you -- is it your company policy back at the
           time of the accident that everyone was in the boat, in
10         other words, all 13 people who were in the boat, were
           to sign the rental contract?
11
           A: Everyone that was going to be in the boat should
12         have signed the rental contract, correct.
13         Q: And do you have any information as to why that did
           not occur? It looks like there are five out of 13
14         people actually signed it.
15         A: Correct. You know, my understanding is, Julia, um,
           did not get everyone’s signatures. She thought she
16         had everyone that was in the boat was my
           understanding.
17

18   Id.   In that same set of documents, L M Sports, et al. also

19   included a declaration by Hontos, the employee tasked with

20   distributing and collecting rental agreements on the day of the
21   accident.   See Exh. 16 at 2, ECF No. 60-16.    It says:

22         [M]y job duties in the office at lakeside Marina
           included . . . ensuring that all customers involved in
23         a boat rental transaction executed a boat rental
           contract . . . . As part of my duties, I had been
24         trained to specifically instruct all boat rental
           customers . . . to carefully review both sides of the
25         rental contract and to then execute the boat rental
           contract at the bottom of the first page of the boat
26         rental contract.
27   Id.

28   ///
                                       5
1         The information contained in Hasset’s deposition and

2    Hontos’s declaration is wholly consistent with Hasset’s testimony

3    at trial.   O’Dea and Botwin’s contention that L M Sports’s

4    rental-agreement policy remained a factual dispute “through the

5    time of the January 4, 2019 Joint Pre-Trial Statement” does not

6    change the analysis.      See Mot. at 6-7.   In fact, had O’Dea and

7    Botwin shown this dispute was material at the summary-judgment

8    stage, they would have defeated L M Sports et al.’s motion.        See

9    Fed. R. Civ. Proc. 56.     Neither party did so.

10        O’Dea and Botwin do not identify newly-discovered evidence.

11   Rather, they repurpose previously-available evidence in pursuit

12   of a new litigation strategy.      Absent “highly unusual

13   circumstances,” Rule 54 does not afford parties that opportunity.

14   Hansen, 459 F. Supp. 2d at 998.     The Court does not find such

15   circumstances here.

16

17                               III.   ORDER

18        For the reasons set forth above, the Court DENIES O’Dea and

19   Botwin’s joint motion for reconsideration.

20        IT IS SO ORDERED.
21   Dated:   August 6, 2019

22

23

24

25

26
27

28
                                         6
